﻿
I should like first to congratulate Ambassador Florin on his election as President of the General Assembly. I am confident that with his experience he will guide the Assembly's work to a successful conclusion. The strengthening of the United Nations is the theme of this statement.
We ate meeting in the General Assembly at a time when it is more evident than ever before that the problems facing the world community can be solved only through joint international action. This is also a time of the year when we usually take stock of the state of our Organization. We do this in the knowledge that the many complimentary words uttered during the celebration of the fortieth anniversary of the United Nations two years ago have been followed by an extremely difficult period for our Organization.
This year we may have better opportunities than we have had for quite some time to move forward. As the Secretary-Gen et al has stated so aptly in his report, there is "in the midst of a perilous sea, a light but favourable wind." (P/42/1, p. 2) That wind of change became significantly stronger last week, after the historic breakthrough in the negotiations on nuclear weapons between the United States and the Soviet Union. I should like to join others in welcoming the fact that the two nations have agreed in principle to conclude a treaty on all land-based, medium-range nuclear missiles. Rather than freezing nuclear arms at existing levels, as in previous accords, the new emerging agreement will break new ground by eliminating entire categories of United States and Soviet nuclear missiles.
It is our sincere hope that the impending agreement will open the way towards further progress in other critical areas of arms control and disarmament. All possible avenues should now be explored to reach agreements on strategic nuclear forces, on chemical weapons and on a comprehensive nuclear test-ban treaty, as well as on reductions in conventional forces. These new developments will contribute to an Improved International climate and provide the basis for the solution of the many problems on the United Nations agenda.
What are the problems facing us today as Members of the United Nations? To answer that question we need look no further than to two documents now before the General Assembly: the Secretary-General's report on the work of the Organization and the report by the World Commission on Environment and Development, "Our Common Future".
The Secretary-General's report gives us a lucid overview of the state of the world today. Including the many areas where armed conflicts are raging or threatening. The most burning of those issues Is the Iran-Iraq war and the spread of that conflict to the Gulf area. That war has been going on for more than seven years. It has brought untold suffering to the populations of the two countries. It threatens International shipping and the supply of oil to other nations. As Members of the United Nations, we need to make every effort to stop it, both in the interest of the two nations concerned and to maintain international peace and security. 
The report by the World Commission is a global agenda for change focusing on three main areas; first, it stresses the preservation of the environment, which is of vital importance not only to our own generation but also, even more, also to future ones; secondly, it highlights the inter linkage between economic growth, development and the environment} and, thirdly, it demonstrates the interdependence between nations and thus the need for strengthened multilateralism in a field where all countries - East, West, North and South - have a common interest. The report thus gives us a long-term strategy for sustainable development. It makes it very clear that there is no rational alternative to strengthened international co-operation in the interrelated issues of environment and development.
Both the Secretary-General's report and the report of the World Commission point to the extremely difficult situation still facing many developing countries. The impending ecological crisis, the problems caused by drought, new epidemics and other disasters, the political and social unrest in many countries, the heavy load of the debt burden - all are problems which require both pragmatism and vision. I very much agree with the Secretary-General that we need both, that many of these problems cannot be dealt with in isolation, and that a greater understanding now seems to be emerging of the interrelationship between economic and social - and, I should like to add, ecological - problems.
The States Members of the United Nations have shown repeatedly that a genuine political will to act together to solve international problems can often be found, especially in times of crisis. The individual wills of nations may not always be shared. Nevertheless, we need to ask ourselves: when there is a will, do we have the tools? How can we, the States Members of the United Nations, continue our efforts to strengthen the United Nations as the most important instrument for handling the many pressing problems facing the world community today? At the outset of the forty-first session last year, the United Nations was confronted with what is sometimes described as the worst crisis in its history. The consensus reached last year on steps to improve the efficiency of the administrative and financial functioning of the United Nations proved, however, that the Member States could rise above their differences when the very viability of the Organization was at stake. I agree with the Secretary-General that the consensus reached last year "could signify a historic turning point". 
We now need to discuss how we can continue the reform process to increase the efficiency of the United Nations. Organizational reforms cannot be the subject of one—time decisions. A reform process must be continuous and orderly, involving both member Governments and the responsible leadership of each individual organization. The member Governments have a direct interest in the sound financial management of the Organization. At the same time we, the member Governments must, out of obligation and self-interest, respect the rights and duties of the Secretary-General as laid down in the Charter.
At this point I should like to pay our compliments to the Secretary-General for his very active and constructive follow-up on the decisions taken last year. There are many interesting observations and proposals in his reports to which we will give further careful study. On this occasion I shall concentrate on four aspects.
First, concerning the strengthening of the fact-finding capabilities of the Secretary-General and the Secretariat, we welcome the establishment of a separate Office for Research and the Collection of Information. The strengthening of the early-warning capability of the Organization will help to identify potentially dangerous situations before conflicts break out. This could be an important step to make the United Nations better prepared to fulfil its tasks in the maintenance of international peace and security. We hope that this will lay the foundation for an even more active role on the part of the Secretary-General and the Organization in preventing and settling disputes.
Secondly, concerning the financial situation of the Organization, my Government agrees with the Secretary-General that prolongation of a situation of financial crisis will have an adverse impact on programme implementation, on orderly management and on the morale of the Secretariat staff. The financial soundness of the Organization should therefore be restored as soon as possible. That can come about only if all Member States accept the collective responsibilities inherent in the Charter of the United Nations. In this context we should perhaps examine ways and means which would make the Organization less financially dependent on any one nation or group of nations.
Thirdly, concerning the related subject of the peace-keeping operations of the United Nations, those operations have long been considered to be potentially the most important and innovative contribution that the United Nations can make to maintaining world peace. The Secretary-General's report mentions several areas where such operations could make extremely important contributions - in Namibia, in Central America and in the Gulf. We also have the suggestion that peace-keeping mechanisms be used for preventive purposes. But we also know the financial problems facing present United Nations peace-keeping operations. It is becoming Increasingly difficult to find countries that are willing to provide contingents for a peace-keeping force and acceptable to the parties. I believe that new and serious thought should be given to measures which could improve the present highly unsatisfactory situation. It should not be necessary to have new crises, conflicts or wars before this problem is given serious consideration by the members of the Security Council.
Fourthly, concerning follow-up on the reform process in the economic and social fields, my Government will continue to take an active part in the special commission established by the Economic and Social Council (ECOSOC) to study the intergovernmental structures and functions of the United Nations system in the economic and social fields. Like many other countries we welcome the very constructive proposal put forward by the Group of 77 at the meeting of the study group earlier this month for the strengthening of ECOSOC. We also find an interesting proposal in the Secretary-General's report on making EOOSOC a council of ministers for economic and social affairs in the world, with much more integrated responsibilities than it has today. In this connection let me even give support to the proposals to strengthen forward-looking and policy-planning functions within the Secretariat to make possible a more system-wide approach to these issues.
During the last year we have made high demands of the Secretary-General and the Secretariat to implement the strict austerity measures inherent in the decisions taken last year. We, the member Governments of the United Nations, now need to consider how we may get our own act together to follow up our consensus of last year in order to give new political impetus to our Organization.
One such step would be to increase the level of political participation in the meetings of the central bodies of the United Nations. Two years ago we saw the important meeting of more than 60 Heads of State or Government in New York on the occasion of the fortieth anniversary of the Organization. We have also seen that the Security Council more and more often meets at the ministerial level when important issues are debated, the latest such occasion being during the adoption of resolution 598 (1987) on the Iran-Iraq war. We believe that this practice should be encouraged, regularized and perhaps institutionalised. In this context I also welcome the participation of Heads of State and Government at the General Assembly, I have already expressed our support for the Secretary-General's proposal to increase the level of participation in ECOSOC to that of ministers.
Perhaps we could also examine more informal ways through which representatives of Member countries could meet at political levels to discuss how we could strengthen the United Nations. One way in which we could strengthen the position and the influence of the United Nations would be to make more use of the machinery provided to us by the Organization to tackle the political problems facing us.
My Government will make clear its position on individual issues when the relevant agenda items are discussed later in the session. In this statement I shall concentrate on only a few issues.
The finding of a solution to the conflict between Iran and Iraq and the prevention of a further escalation of the conflict should continue to be given the highest priority by the United Nations. The Norwegian Government supports Security Council resolution 598 (1987), and we strongly appeal to the parties to respect the terms of the mandatory resolution  which was adopted unanimously by the Council, under Articles 39 and 40 of the Charter. We welcome the personal involvement of the Secretary-General to establish direct contacts with the leaders of the two parties and the report on his recent mission to the area. We would encourage him to continue his efforts to bridge the positions of the two parties. No stone should be left unturned in attempts to find a peaceful solution to this tragic conflict.
We support the diplomatic efforts led by Under-Secretary-General Diego Cordovez as the best hope of reaching an early negotiated solution to the problem of the occupation of Afghanistan. We should not forget the dangers created by the lack of progress in the peace process in the Middle East. My Government supports the convening of an international conference on peace in the Middle East under the auspices of the United Nations as the best way of establishing real contacts and negotiations between the parties to the conflict.
In November this year it will be 10 years since the Security Council imposed a mandatory arms embargo against South Africa. The United Nations embargo needs to be implemented more strictly and to be made more comprehensive. Norway will
continue to work with other member nations to strengthen the oil embargo. It is our view that comprehensive and mandatory sanctions adopted by the Security Council remain the most effective means to exert pressure on the South African Government.
In Central America, there are encouraging signs of a momentum for peace.
Norway has always supported solutions in the region, for the region and by the region. Thus, we support the peace plan adopted by the five countries of the region in Guatemala in August. We will continue to work with other nations to see if there are ways in which we can further support the peace process.
While we are meeting here at the highest State and Government levels to discuss the problems of common concern it is vital to remember that the United Nations is much more than its 159 Member States. At the outset, the Charter states; "We the peoples of the United Nations". To fulfil the intentions behind this sentence we need also to strengthen and further develop the ties between the United Nations and non-governmental organizations.
Over the past 40 years we have experienced a remarkable structural change.
Much of this change has been brought about by public pressure, with people ahead of Governments. We have seen the importance of the work of non-governmental organizations in a whole range of areas, such as human rights, women's emancipation, disarmament, the North-South dialogue and environmental protection. This clearly shows that the establishment of closer links between the United Nations and non-governmental organizations is not only in the interest of the latter, but also in the interest of the Organization.
My statement, as I hope the Assembly has understood, has concentrated on the situation of the United Nations solely. Representatives may ask why. The explanation is that for a country such as Norway a strong United Nations is of major importance, it actually means a strengthening of our ability to take care of our national interests.
A weak United Nations means that more decisions with direct implications for our country will be taken without our participation in the decision-making process. For us, active involvement in the many activities of the United Nations in tackling the many problems facing the world is not an act of charity  it is in our own interest.
